     Case 3:20-cv-01411-MEM-DB Document 123 Filed 05/27/21 Page 1 of 1




                              COMMONWEALTH OF PENNSYLVANIA
                          OFFICE OF ATTORNEY GENERAL
  JOSH SHAPIRO
 ATTORNEY GENERAL


                                    May 27, 2021
                                                                            Litigation Section
                                                               15th Floor, Strawberry Square
                                                                       Harrisburg, PA 17120
                                                                       Phone (717) 772-3561
                                                             dgallagher@attorneygeneral.gov
Honorable Malachy E. Mannion
235 N. Washington Ave.
PO Box 191
Scranton, PA 18501

      RE: Simms v. Wetzel, et al.
          No. 20-1411 (M.D.Pa.)

Dear Judge Mannion:

       I acknowledge receipt of the letter from the above inmate filed this date. In
reviewing my file I see that he has correctly stated that I failed to send him my
Brief regarding his Motion to Compel. This was not a “stunt,” it was a mistake. I
had filed the Brief myself, as opposed to the usual practice of having our
administrative people handle it, as they routinely manage these tasks. It slipped
my mind to get the inmate a copy. I apologize for the inconvenience, and I
obviously do not object to his request for additional time to file a Reply. A copy of
this letter and the Brief will be forwarded to the inmate.


      Thank you for your attention.


                                               Sincerely yours,

                                               s/ Daniel J. Gallagher
                                               DANIEL J. GALLAGHER
                                               Deputy Attorney General
